Warner, J.
■The error assigned to the judgment of the Court below, in this case, is the granting a new trial, on the grounds stated in the motion therefor. The cause of action, as set forth in the plaintiff’s declaration, is, that he was injured by the careless and negligent running and pushing a certain handcar on the defendant’s road, by the employees thereof, the plaintiff being an employee on the road. In our judgment,, it was error in the Court below, on the trial of the case, to admit evidence that the plaintiff was injured in consequence' of the defective construction of the “jigger,” as statted in the record, there being no allegation of that fact in his declaration, but on the contrary, the injury was alleged to have been done by the careless and negligent running and pushing the hand-car, on defendant's road.
. The plaintiff was the only witness, sworn to prove the injury sustained by him ; and, by his own admissions, there is a conflict in his evidence as given on a former trial of this case, and that now given by him on the last trial, upon a material point. Under these circumstances, this Court will more reluctantly interfere with the discretion of the Court below, in granting a new trial. Whilst it is the duty of the Courts to require that the several railroad companies in this State should be strictly confined within the limits of their respective charters, and be hgld strictly responsible for all liabilities imposed on them by law, still, it is also the duty of the Courts, to protect them from being wrongfully plundered, under the form and color of law ; their rights, and liabilities, should be measured and decided by the same standard as those of natural persons.
Let the judgment of the Court below, granting a new trial, be affirmed.